UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1151



INETHA MICHELLE CARR,

                                             Plaintiff - Appellant,

          versus


CENTRAL PIEDMONT ACTION COUNCIL,

                                              Defendant - Appellee,

          and


GARY STRATON; WILLIAM SMITH; HENRY J. FEATHER-
SON, JR.; JAMES ARMSTEAD; MARGARET RICHARD;
ESTHERLYNN ALLEN YOUNG; SADIE PATTERSON; SUE
SEAWELL;   PHILIP   BLAKER;  CLAUDE   SPENCER;
PHYLLIS KIRKSEY; ELLSWORTH J. BENNETT; MACON
BOOKER; JOSEPHINE BLAND; MARY JASPER; JESSIE
W. JOHNSON; JAMES JONES; BARBARA EGGLESTON;
MARY STOKES; JOSEPH SCRUGGS; MERIDEE SHAEFFER;
LEWIS PFEIFFER; ANN SANDERSON; ROBERT SCALES;
ARTHUR COARDES,

                                                         Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Norman K. Moon, District Judge.
(CA-98-56-6-L)


Submitted:   March 9, 2000                 Decided:   March 16, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Inetha Michelle Carr, Appellant Pro Se. Carlene Booth Johnson,
PERRY & WINDELS, Dillwyn, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Inetha Michelle Carr appeals the district court’s order grant-

ing summary judgment to the Central Piedmont Action Council and

dismissing Carr’s employment discrimination complaint. We have re-

viewed the record and the district court’s memorandum opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Carr v. Central Piedmont Action Coun-

cil, No. CA-98-56-6-L (W.D. Va. Jan. 27, 2000).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED



                                  2